Title: To James Madison from Lawrence A. Washington, 27 April 1801
From: Washington, Lawrence A.
To: Madison, James


Sir
Rich Woods 27th: April 1801
The urgent solicitations of a friend of mine, have induced me, to address you this letter. Nothing short, of the most strong & anxious desire, to render him every service, in my power, could have overcome the reluctance, I felt, to attempt to serve him, on the present occasion.
The Gentleman alluded to, is Mr Andrew Parks, of Baltimore. It appears, from a letter I recd: from him, of the 10th: inst: that he is impressed, with a belief, which he says, is general in Baltimore, that the Postmaster, of that place will be discarded. Under this impression, he has forcibly appealed, to my friendship, to address a recommendatory letter to you.
The very slight acquaintance, which exists between us, the importance of the office, which he expects is to be filled, the probable number, of applicants, & the great avertion, I felt, ever to attempt, any thing of this kind, were all circumstances, which operated powerfully, to defeat the wish, I felt, to be instrumental to his promotion & wellfare.
Before I recd Mr Parks’ letter, my mind had not conceived, the idea, that I should ever have addressed a letter, of this nature, to yourself or any other person, about the government. I did not, nor do I yet think, that any influence, could possibly be attatched, to my recommendation. Firm, in this belief, I should not have ventured, to occupy a moment of your time, did not my friend, please, to think differently, & did he not strenuously urge me, to make the attempt.
Mr Parks is a brother-in-law of mine. This circumstance, however, has had little or no weight, in producing the attatchment, I feel for him, which has rise only, in a deep sense of his merit. He is a man of amiable private charecter, of respectable connections, & of active industry & persevering attention to business. With reguard to his talents, I shall [say] nothing, (as I do not rely much on my capacity, to judge of them) except that they appear to me respectable.
I can say nothing, farther, than that I should feel myself, much obliged, if you would consider Mr Parks, as an applicant for this office, should it be Mr Jefferson’s intention, to displace the present occupier of it. I feel a firm relyance, that the same descerning judgement, which has already, marked the appointments, of that great man, will be evidenced on this occasion. It is therefore unnecessary, for me, to say more, as Mr Parks’ pretentions, to the office will, I am certain, be well understood, before he receives that, or any other appointment, should he ever, be so lucky, as to succeed to one.
All I request, in favour of my friend, is, that he may be considered by Mr Jefferson, thro you, as a candidate, & that if no one, is as yet marked out, for the appointment, enquiry may be made respecting him. As you may likely hear from him, I expect, he will refer you to the proper persons.
I cannot, on the present occasion, omit congratulating you, on the tryumph of principle, which has lately taken place, in the United States. I feel much additional happiness, that the result of that tryumph, has placed, the man the people “delight to honour & respect,” at the helm of our political bark. I also experience, a pleasing consolation, in viewing the faithful & well tried mariners, who immediately surround him.
Permit me, here to offer, my warmest wishes, for the personal wellfare & happiness, of both Mr Jefferson & yourself. Present my respects to Mrs Madison & believe me to be with esteem your friend
Lawe. Washington
P. S. Mr Parks is a very moderate Federalist.
L. A. W.
 

   
   RC (DLC).



   
   In January 1802 the postmaster in Baltimore was Charles Burrall (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:289).



   
   Lawrence Augustine Washington (1775–1824) was the son of George Washington’s brother Samuel and Anne Steptoe Washington. Lawrence’s sister Harriet married Parks in 1796 (John W. Wayland, The Washingtons and Their Homes [1944; Berryville, Va., 1973 reprint], pp. 143–45, 148; Donald Jackson and Dorothy Twohig, eds., The Diaries of George Washington [6 vols.; Charlottesville, Va., 1976–80], 4:93).


